FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           APRIL 14, 2022
                                                                     STATE OF NORTH DAKOTA



                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 77

Kevin Michael Hoff,                                 Petitioner and Appellant
     v.
State of North Dakota,                              Respondent and Appellee



                               No. 20210291

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

Tyler J. Morrow (argued) and Kiara C. Kraus-Parr (on brief), Grand Forks, ND,
for petitioner and appellant.

Frederick R. Fremgen, State’s Attorney, Jamestown, ND, for respondent
appellee.
                                Hoff v. State
                                No. 20210291

Per Curiam.

[¶1] Kevin Michael Hoff appeals from a district court order and judgment
denying his amended petition for postconviction relief. On appeal, Hoff argues
the court clearly erred in finding Hoff abandoned certain claims in his amended
petition. We conclude the court’s finding that Hoff abandoned certain claims is
supported by the evidence and is not clearly erroneous.

[¶2] Hoff also argues he received ineffective assistance of counsel. He argues
his attorney failed to properly advise him of applicable defenses and with
proper advice he would not have pleaded guilty. The court found Hoff failed to
show his attorney’s representation fell below an objective standard of
reasonableness. We conclude the court’s finding is supported by the evidence
and is not clearly erroneous. We therefore affirm the court’s order and
judgment under N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1